            Case 1:21-mj-00565-ZMF Document 13 Filed 09/03/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                        :
                                                :
       v.                                       :      Case No.:              21-mj-565 (ZMF)
                                                :
JEFFREY SCOTT BROWN,                            :      Re Document No.:       6
                                                :
       Defendant.                               :

                                           ORDER

               GRANTING GOVERNMENT’S MOTION TO REVOKE RELEASE ORDER

       For the reasons stated in the Court’s memorandum opinion separately and

contemporaneously issued, the Government’s motion to revoke the magistrate judge’s release

order (ECF No. 6) is GRANTED. It is hereby:

       ORDERED that Defendant shall be detained pending trial; and it is

       FURTHER ORDERED that Defendant shall self-surrender by 4:00 PM on Tuesday,

September 7, 2021, to the custody of the U.S. Marshals Service at the following address:

                Ronald Reagan Federal Building & Courthouse
                411 West 4th Street
                Santa Ana, CA 92701

       SO ORDERED.


Dated: September 3, 2021                                        RUDOLPH CONTRERAS
                                                                United States District Judge
